Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/23/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 04/23/2021 are accepted by the examiner. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumarasamy et al. (US 2016/0154707, referred herein after Kumarasamy).

As per claim 1, 11, 16, Kumarasamy discloses a method comprising: 
accessing a virtual machine proxy (Fig. 2C, proxy 234, [0289]. “In such a situation, the server 234 generally acts as a proxy for the virtual client 230 in relation to interaction with the storage device 208. “), associated with a computing environment hosting a virtual machine, to identify the virtual machine and properties of the virtual machine ([0289], “In such a situation, the server 234 generally acts as a proxy for the virtual client 230 in relation to interaction with the storage device 208. Or, the virtual client 230 may instead request that a storage operation be performed in the storage device by communicating the request to the proxy client 204. In some embodiments, the data agent 232 of virtual client 230 communicates with the data agent 210 of the proxy client 204 to communicate the storage operation request. In turn, the proxy client 204 relays the request to the server 234, which forwards the request on to the storage device 208.”); 
accessing a storage proxy, associated with a storage environment comprising a volume within which snapshots of the virtual machine are to be stored, to initialize a backup procedure based upon the properties of the virtual machine (Fig. 2C, [0275], [0289], [0290], “, the virtual client 230 may instead request that a storage operation be performed in the storage device by communicating the request to the proxy client 204. In some embodiments, the data agent 232 of virtual client 230 communicates with the data agent 210 of the proxy client 204 to communicate the storage operation request. In turn, the proxy client 204 relays the request to the server 234, which forwards the request on to the storage device 208.”); 
instructing the virtual machine proxy to create a snapshot of the virtual machine; and ([0282]-[0283], “. For example, if a storage policy dictates that a snapshot is to be taken of data associated with the one of the virtual clients 206 (e.g., of the entire file system, or of select directories, folders or files associated with the virtual client 206), the storage manager 202 instructs the appropriate data agent(s) 212 on the virtual client 206 to perform the snapshot operation. In one embodiment, the storage manager 140 instructs the Microsoft Exchange data agent 212 to perform a snapshot of certain Microsoft Exchange production data of the virtual client 206. The data agent 212 forwards the snapshot request to an appropriate data agent 210 or other component of the proxy client 204. In turn, the proxy client 204 forwards the request to create the snapshot to the storage device 208 on behalf of the virtual client 206.”);
instructing the storage proxy to back up the snapshot to the volume using the backup procedure ([0290]-[0295] The virtual client storage 310 may store an initial copy of the virtual client's data, backup copies, and/or snapshots. in same embodiments, snapshots of the virtual client's data, or virtual client snapshots 312, can reside in the same or different portion of the storage device 208 as the virtual client storage 370).

As per claim 2, 12, Kumarasamy discloses the method of claim 1, comprising: instructing the storage proxy to initiate a restore procedure to perform a restore of the virtual machine ([0078], [0083], [0129]).

As per claim 3, Kumarasamy discloses the method of claim 1, wherein an orchestrator, hosted within a cloud computing environment, utilizes the storage proxy and the virtual machine proxy to perform back and restore operations ([0078], [0124]-[0136], “one generic data agent 142 may be used to back up, migrate and restore Microsoft Exchange Mailbox data and Microsoft Exchange Database data while another generic data agent may handle Microsoft Exchange Public Folder data and Microsoft Windows File System data”).

As per claim 4, Kumarasamy discloses the method of claim 1, comprising: instructing the storage proxy to obtain a data difference, from the storage environment, between snapshots ([0178], [0180], “the initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories are actually modified later. ….The snapshot mapping of file system data is also updated to reflect the changed block(s) at that particular point in time”).

As per claim 5, Kumarasamy discloses the method of claim 1, comprising: instructing the virtual machine proxy to transfer a data difference to the computing environment to apply the data difference to the virtual machine ([0166]-[0167], [0178], [0180]).

As per claim 6, Kumarasamy discloses the method of claim 1, wherein a restore operation modifies a virtual disk of the virtual machine to a state of the virtual disk when a prior snapshot was created ([0197]-[0199]).

As per claim 7, Kumarasamy discloses the method of claim 1, wherein a restore operation is performed at a virtual machine granularity ([0067], [0184], [0213]).

As per claim 8, Kumarasamy discloses the method of claim 1, wherein a restore operation is performed as a block level incremental restore of data blocks ([0163]-[0164], “ Backup operations can include full, synthetic or incremental backups”).

As per claim 9, Kumarasamy discloses the method of claim 1, comprising: transmitting credentials, for a virtual machine management platform of the computing device, to the virtual machine proxy for accessing the virtual machine ([0242]-[0252]).

As per claim 10, Kumarasamy discloses the method of claim 1, comprising: receiving credentials, for a virtual machine management platform of the computing environment, from the virtual machine proxy for accessing the virtual machine ([0242]-[0252]).


As per claim 13, Kumarasamy discloses the non-transitory machine readable medium of claim 12, wherein the restore identifies a data difference between the snapshot and a prior snapshot of the virtual machine, wherein the snapshot and the prior snapshot are stored within the cloud storage, and wherein the data difference is applied to the virtual machine ([0088], [0166]-[0167], [0178], [0180]).

As per claim 14, Kumarasamy discloses the non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: transmit a request to the virtual machine proxy to create a new virtual machine within the computing environment ([0027]-[0228]). 
 
As per claim 15, Kumarasamy discloses the non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: create and monitor a backup job for the virtual machine ([0078], [0124]-[0136]).

As per claim 17, Kumarasamy discloses the computing device of claim 16, wherein the machine executable code causes the processor to: search a catalog for a target file within a snapshot to restore to the virtual machine ([0129], [0203]).

As per claim 20, Kumarasamy discloses the computing device of claim 16, wherein the machine executable code causes the processor to: generate a catalog identifying files within snapshots of the virtual machine stored within the volume of the storage environment ([0203], [0105]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy in view of Li et al. (US 2019/0104196, referred herein after Li).

As per claim 18, Kumarasamy does not specifically discloses the computing device of claim 16, wherein the machine executable code causes the processor to: communicate with the computing environment utilizing representation state transfer communication;

However, Li discloses communicate with the computing environment utilizing representation state transfer communication (Fig. 1B, BC-REST API 124, REST Proxy 138, [0107]);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Li’s method for representational state transfer proxy service for a cloud service into Kumarasamy’s data storage system utilizing proxy device for storage operations because one of the ordinary skill in the art would have been motivated to ensure interoperability between different internet computer systems.


As per claim 19, Kumarasamy does not specifically discloses the computing device of claim 16, wherein the machine executable code causes the processor to: communicate with the storage environment utilizing representation state transfer communication;

However, Li discloses communicate with the storage environment utilizing representation state transfer communication (Fig. 1B, BC-REST API 124, REST Proxy 138, [0107]);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Li’s method for representational state transfer proxy service for a cloud service into Kumarasamy’s data storage system utilizing proxy device for storage operations because one of the ordinary skill in the art would have been motivated to ensure interoperability between different internet computer systems.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kumarasamy (US 2013/0238562) teaches data storage systems utilizing proxy device for storage operations, in which the proxy computing device generally acts as an intermediary between the virtual clients and the storage device to carry out the snapshots or other storage operations. 

Kottomtharayli teaches a virtual server agent load balancing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114